DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the TD filed on 3/1/2022. 
Priority
This application claims priority of 16/855,415 (Patent 11,070,850) & 13/304,761 (Patent 10,681,394), earliest filed 11/28/2011. The assignee of record is TIVO CORPORATION. The listed inventor(s) is/are: Field, Brian; Van Doorn, Jan.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/21/2021, 9/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 3/1/2022 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 1-20 are allowed. The closest found prior art fails to teach singly or in combination the claimed invention. The closest found prior art is listed below:
i. US 8996807 B2, Systems And Methods For A Multi-level Cache
ii. US 20070130097 A1, Method And System For Predicting User Activity Levels Associated With An Application
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446